Citation Nr: 1107177	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  07-24 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder. 

2.  Entitlement to service connection for a right shoulder 
disorder. 

3.  Entitlement to service connection for a disability manifested 
by arm pain, to include as secondary to a right shoulder 
disorder. 

4.  Entitlement to service connection for a disability manifested 
by hand pain, to include as secondary to a right shoulder 
disorder. 

5.  Entitlement to service connection for a disability manifested 
by finger pain, to include as secondary to a right shoulder 
disorder. 

6.  Entitlement to service connection for a stomach ulcer. 

7.  Entitlement to an initial rating in excess of 10 percent for 
hemorrhoids. 


8.  Entitlement to an initial compensable rating for rhinitis. 

9.  Entitlement to service connection for a left knee disorder. 

10.  Entitlement to service connection for a right knee disorder. 

11.  Entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia. 


REPRESENTATION

Veteran (Appellant) represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran had active military service from September 1996 to 
September 2000.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  By that rating action, the RO denied service 
connection for right and left shoulder and right and left knee 
disorders.  The RO also granted service connection for 
hemorrhoids and rhinitis; initial 10 and noncompensable 
evaluations were assigned, effective September 26, 2000.  The 
Veteran disagreed with the RO's denial of service connection for 
his shoulder and knee disorders, and the assignment of initial 10 
and noncompensable evaluations assigned to the service-connected 
hemorrhoids and rhinitis, respectively, to the Board.

This appeal also stems from a June 2006 rating action.  By that 
rating action, the RO, in part, denied service connection for 
arm, hand and finger pain, each claimed as secondary to a right 
shoulder disorder, stomach ulcer, and acquired psychiatric 
disorder, to include schizophrenia.  The Veteran disagreed with 
the RO's denial of service connection for the above-cited 
disabilities to the Board.  Jurisdiction of the claims file 
currently resides with the RO in Baltimore, Maryland. 

In a December 2010 written statement, the Veteran withdrew his 
request for a hearing before a Veterans Law Judge in Washington, 
D. C.  See 38 C.F.R. § 20.704(d) (2010).

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that when the 
Veteran specifically requests service connection for post 
traumatic stress disorder (PTSD), but the medical record includes 
other psychiatric diagnoses, the claim may not be narrowly 
construed as only a PTSD claim, and should be considered as a 
claim for a psychiatric disorder.  Here, because the RO 
separately denied service connection for PTSD in a final and 
unappealed January 2008 rating action, the Board will not 
recharacterize the claim on appeal in accordance with Clemons. 

The issues of entitlement to service connection of an acquired 
psychiatric disorder, to include schizophrenia, and right knee 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO/Appeals Management Center (AMC) 
in Washington, DC.


FINDINGS OF FACT

1.  In July 2009 correspondence, the Veteran, via his 
representative, indicated that he wished to withdraw his appeal 
concerning the issues of entitlement to service connection for 
left and right shoulder disorders, disabilities manifested by 
arm, hand and finger pain, each to include as secondary to a 
right shoulder disorder, stomach ulcer, entitlement to an initial 
rating in excess of 10 percent for hemorrhoids, and entitlement 
to an initial compensable rating for rhinitis. 

2.  The preponderance of the competent and probative evidence of 
record does not show that the Veteran currently has a left knee 
disorder.

3.  The Veteran's contention that he currently has a left knee 
disorder that is etiologically related to his period of military 
service is not competent evidence. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issues of entitlement to service 
connection for left and right shoulder disorders, disabilities 
manifested by arm, hand and finger pain, each to include as 
secondary to a right shoulder disorder, stomach ulcer, 
entitlement to an initial rating in excess of 10 percent for 
hemorrhoids, and entitlement to an initial compensable rating for 
rhinitis.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2010).

2.  A left knee disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the United States Court 
of Appeals for the Federal Circuit (Federal Circuit)(as noted by 
citations to "Fed. Cir.") and the United States Court of 
Appeals for Veterans Claims (Court) (as noted by citations to 
"Vet. App.").
The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

I. Withdrawal of Appeal

In July 2009 correspondence, the Veteran through his 
representative, indicated that he wished to withdraw his appeal 
concerning the issues of entitlement to service connection for 
right and left shoulder disorders, arm, hand, and finger pain, 
each claimed as secondary to a right shoulder disorder, and 
stomach ulcer.  The Veteran also withdrew his claims of 
entitlement to initial rating in excess of 10 percent for 
hemorrhoids and entitlement to an initial compensable rating for 
rhinitis.  Under 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative. 38 C.F.R. § 
20.204.

The Veteran has properly withdrawn his appeal concerning the 
above-cited service connection and initial evaluation issues  
Thus, there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review these issues and they are dismissed.
II. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record that is necessary to substantiate the 
claim.  The claimant should be informed as to what portion of the 
information and evidence VA will seek to provide, and what 
portion of such the claimant is expected to provide.

Proper notification must also invite the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1). See also Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004).
In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
Federal Circuit held that a comprehensive VCAA letter, as opposed 
to a patchwork of other post-decisional documents (e.g., 
statements or supplemental statements of the case), was required.

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  Id.  

VCAA is not applicable, however, where further assistance would 
not aid the Veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(secretary not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim"); see also VAOPGCPREC 5- 2004; 69 Fed. 
Reg. 59989 (2004) (holding that the notice and duty to assist 
provisions of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  

In April 2001 and September 2004 pre-adjudication letters, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate the claim of entitlement to 
service connection for a left knee disorder.  

The RO also specified what information and evidence must be 
submitted by him, what information and evidence will be obtained 
by VA, and the need for him to advise VA of or submit any further 
evidence that pertains to the claim.

The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA, however, may proceed with adjudication of a claim if errors 
in the timing or content of the VCAA notice are not prejudicial 
to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 
18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. 
Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Here, via the above-cited letters, notice was provided prior to 
the appealed March 2005 rating action.  Id.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim (those five elements include: Veteran 
status, existence of a disability, connection between the 
Veteran's service and that disability, degree of disability, and 
effective date pertaining to the disability).  In this case, via 
a June 2008 letter, the RO informed the Veteran of the Dingess 
elements with respect to the claim for service connection for a 
left knee disorder.

The RO has taken appropriate action to comply with the duty to 
assist the Veteran with the development of his claim for service 
connection for a left knee disorder.  The Veteran's service 
treatment records (STRs) and post-service VA treatment records 
have been associated with the claims file. 

VA has not obtained a medical nexus opinion concerning the claim 
for service connection for a left knee disorder.  The Veteran has 
indicated that he has a left knee disorder that was present in 
service; that there is a continuity of symptoms after service 
discharge and that it is etiologically related thereto.  There is 
no evidence of record to support his contentions.  There have 
been no reports of a left knee disorder since VA received the 
Veteran's initial claim for compensation for this disability; nor 
is there any medical evidence that the Veteran currently has a 
left knee disorder.  Thus, the evidence is insufficient to 
trigger VA's duty to obtain an examination or opinion with 
respect to this claim.  Waters v. Shinseki 601 F.3d 1274 (Fed. 
Cir. 2010) (veteran's assertion that a claimed condition was 
caused by a service connected disability was insufficient to show 
that the disability may be related to service and trigger VA's 
duty to provide an examination).  

As there is no indication of any outstanding and pertinent 
evidence, the Board may proceed with the consideration of the 
appeal concerning the claim for service connection for a left 
knee disorder. 


II. Merits Analysis-Left Knee Disorder

Service connection will be granted if it is shown that a Veteran 
suffers from a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line of 
duty in the active military, naval or air service. 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303.

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested to a 
compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2010).  That an injury incurred in service alone is 
not enough.  There must be chronic disability resulting from that 
injury. If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that a disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Generally, to prove 
service connection, the record must contain:  (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony of an in-service incurrence 
or aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).
The Veteran contends that he has bilateral hearing loss, migraine 
headaches, tinnitus, and a perforated ear drum that originated 
during military service and that there has been a continuity of 
symptoms since discharge. 

The Veteran contends that he currently has a left knee disorder 
that originated during military service, that there has been a 
continuity of symptoms since discharge and that it is 
etiologically related thereto. 

The Board finds that the preponderance of the competent and 
probative evidence of record does not support his contentions, 
and service connection for the claimed left knee disorder will be 
denied.

The question to be answered is whether the Veteran currently has 
a left knee disorder, and, if so, whether it is etiologically 
linked to his period of active military service.  There is no 
evidence of record showing that the Veteran currently has a left 
knee disorder  Id.  Thus, the record contains no evidence of 
evidence of any current left knee disability since he filed his 
claim for original compensation with VA in November 2000.  See 
McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current 
disability requirement is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim, even if the 
disability resolves prior to adjudication of the claim).

"Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability. In the absence of proof of a present disability 
there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992). As the competent medical evidence of record is 
negative for a left knee disorder, service connection can be 
granted for this disability and the claim must be denied. 


ORDER

Service connection for a left knee disorder is denied. 


REMAND

The Board finds that additional substantive development of the 
Veteran's claims for service connection for a right knee disorder 
and an acquired psychiatric disorder, to include schizophrenia, 
is warranted prior to further appellate review.

The Veteran maintains that these disorders had their clinical 
onset during military service, have continued since service 
discharge, and are etiologically related thereto.

The Veteran's STRs show that upon enlistment into military 
service in September 1996, the Veteran's lower extremities were 
evaluated as "normal."  He was found to have been 
psychiatrically "normal."  On an accompanying Report of Medical 
History, the Veteran denied having had a "Trick" or locked 
knee, depression or excessive worry, frequent trouble sleeping, 
loss of memory, and nervous trouble of any sort.  He stated that 
he was in "Good" health.  In September 1997, the Veteran was 
seen in the medical clinic and complained of right knee pain.  He 
denied having any history of injury or trauma to the right knee.  
A physical evaluation of the right knee was essentially negative 
with the exception of some tenderness to palpation.  The 
examining physician's assistant diagnosed the Veteran with right 
patellofemoral syndrome.  On an October 1996 Dental Health 
Questionnaire, the Veteran denied had painful joints and 
nervousness.  

In May 1998, the Veteran was seen in the ambulatory care center 
with complaints of tremors that had been present for several 
years.  The Veteran also reported recent memory and concentration 
problems.  It was noted that the Veteran was under a lot of 
stress due to pre-commissioning of his ship.  He reported that he 
consistently chewed on the inside of his mouth (Veteran had 
previously been seen in March 1998 for mucosal irritation from 
cheek chewing habit and smoking).  The examining physician 
suspected that the etiology of the Veteran's problems was chronic 
anxiety.  In September 1999, the Veteran was seen for symptoms 
associated with bedwetting on two occasions.  An assessment of 
two (2) nights of bedwetting, the cause of which was 
undetermined, was entered.  In October 1999, the Veteran was 
again seen for severe cheek biting that was aggravated by 
smoking.  

A July 2000 Report of Medical Assessment reflects that the 
Veteran reported that his health had decreased since his previous 
examination conducted three years previously, primarily due to a 
problem that he was having in his inner cheek.  He stated that 
during military service, he had an inner cheek injury/illness.  A 
July 2000 service separation examination report reflects that the 
Veteran lower extremities were evaluated as "normal."  He was 
found to have been psychiatrically "normal."  On an 
accompanying Report of Medical History, the Veteran denied having 
had a "'Trick'" or locked knee, frequent trouble sleeping, 
depression or excessive worry, loss of memory, and nervous 
trouble.  

Post-service VA medical reports, dated from January 2004 to 
August 2008, are of record.  In January 2004, the Veteran was 
seen for a status-post injury after he had reportedly hit his 
right knee.  These reports show that the Veteran complained of 
bilateral knee pain that had existed for years, as well as 
psychiatric complaints, such as hand shaking, anxiety and 
depression.  He was diagnosed with several acquired psychiatric 
disorders, such as depression, anxiety, attention deficit 
disorder and other mood issues, social phobia, and a panic 
disorder with agoraphobia was to be ruled out (See November 2004 
and January 2005 VA treatment reports).  In July 2006 and August 
2008 assessments of chest pain syndrome, schizoaffective 
disorder, right knee osteoarthritis versus patellar maltracking 
were entered.  (See July 2006 and August 2008 VA treatment 
reports, respectively).

The Veteran has not been afforded VA orthopedic and psychiatric 
examinations to specifically determine whether his currently 
diagnosed right knee and psychiatric disorders are related to his 
period of military service, to include the above-cited STR and 
post-service clinical findings.  These considerations require 
further investigation by medical professionals, inasmuch as the 
Board is prohibited from substituting its own unsubstantiated 
medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 
(1991).  The duty to assist includes obtaining medical records 
and examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The Court has stated that the Board's task is to make 
findings based on evidence of record-not to supply missing facts.  
Beatty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993).

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1.  The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for his right knee 
and acquired psychiatric disorders that is 
not evidenced by the current record.  The 
Veteran should be provided with the 
necessary medical authorizations for the 
release of any treatment records not 
currently on file.  The RO/AMC should then 
obtain these records and associate them 
with the claims file.
   
2.  After any additional medical records 
are obtained pursuant to the development 
above, the AMC/RO should schedule the 
Veteran for VA orthopedic and psychiatric 
examinations to determine the nature, onset 
and etiology of any right knee and 
psychiatric disabilities.
   
The following considerations will govern 
the examinations:
   
a. The claims file, including all medical 
records obtained and a copy of this remand, 
will be reviewed by the examiners, with 
particular attention paid to the evidence 
noted below.  In addition to the specific 
directive of addressing the evidence of 
record as noted below, the examiners must 
acknowledge receipt and review of the 
claims file, the medical records obtained 
and a copy of this remand.
   
b. In reaching all conclusions, the 
examining physicians must provide a medical 
basis(es) and identify the evidence of 
record relied upon in reaching their 
respective conclusions.  In particular:

c.  The orthopedic examiner must address 
the following question:  Is any currently 
diagnosed right knee disorder etiologically 
related to, or had its onset during, the 
Veteran's period of military service or 
within the initial post-service year?

A complete rationale should be supplied for 
any opinion rendered.

The examiners must review the claims 
folder.  However, in formulating the above-
requested opinion, the orthopedic 
examiner's attention is called to the 
following service and post-service 
treatment records:

(i) September 1997 report, reflecting that 
the Veteran complained of right knee pain.  
He denied having any history of injury or 
trauma to the right knee.  A diagnosis of 
right patellofemoral syndrome was entered;

(ii) October 1996 Dental Health 
Questionnaire, showing that the Veteran 
denied having had painful joints; 

(iii) A July 2000 service separation 
examination report, reflecting that the 
Veteran's lower extremities were evaluated 
as normal; 

(iv) July 2000 Report of Medical History, 
whereupon the Veteran denied having had a 
"'Trick'" or locked knee; 

(v) January 2004 VA treatment record, 
showing that the Veteran received treatment 
for a status-post injury after he had 
reportedly hit his right knee; and

(vi) August 2008 VA treatment record, 
containing an assessment of right knee 
osteoarthritis versus patellar maltracking. 

d.  The psychiatric examiner must address 
the following question:  Is any currently 
diagnosed acquired psychiatric disorder 
etiologically related to, or had its onset 
during, the Veteran's period of military 
service or within the initial post-service 
year?

The examiner must review the claims folder.  
However, in formulating the above-requested 
opinion, the psychiatric examiner's 
attention is called to the following 
service and post-service treatment records:

(i) An October 1996 Dental Health 
Questionnaire, showing that the Veteran 
denied having experienced any nervousness;

(ii) May 1998 treatment record, reflecting 
that the etiology of the Veteran's problems 
(tremors, memory problems and cheek biting) 
was chronic anxiety;

(iii) September 1999 report, showing that 
the Veteran was seen for symptoms 
associated with bedwetting on two 
occasions.  An assessment of two (2) nights 
of bedwetting, the cause of which was 
undetermined, was entered; 

(iv) An October 1999 report, wherein it was 
reported that the Veteran's severe cheek 
biting was aggravated by smoking;

(v) July 2000 service separation 
examination report, reflecting that the 
Veteran was found to have been 
psychiatrically "normal."

(vi) A July 2000 Report of Medical History, 
whereupon the Veteran denied having had 
frequent trouble sleeping, depression or 
excessive worry, loss of memory, and 
nervous trouble; and 

(vii) VA treatment records, dated in 
November 2004, January 2005 and July 2006, 
showing that the Veteran has been diagnosed 
with several acquired psychiatric 
disorders, such as depression, anxiety, 
attention deficit disorder and other mood 
issues, social phobia, chest pain syndrome, 
and schizoaffective disorder.

5.  Thereafter, the AMC/RO should 
readjudicate the Veteran's claims for 
service connection for a right knee 
disorder and an acquired psychiatric 
disorder, to include schizophrenia.  If any 
claim is denied, the AMC/RO should issue a 
supplemental statement of the case to the 
Veteran and his representative, and provide 
them with an opportunity to respond before 
the case is returned to the Board. 

The purpose of this remand is to assist the Veteran with the 
substantive development of his claims for service connection for 
a right knee disorder and an acquired psychiatric disorder, to 
include schizophrenia.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  The 
Board takes this opportunity, however, to advise the Veteran that 
the conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his service connection 
claims.  His cooperation in VA's efforts to develop his claims, 
including reporting for the scheduled VA orthopedic and 
psychiatric examinations, is both critical and appreciated.  The 
Veteran is also advised that failure to report for the above-
cited  VA examinations may result in the denial of his claims.  
38 C.F.R. § 3.655 (2010).

      (CONTINUED ON NEXT PAGE)
      
      
      
      
      
      
      

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


